Exhibit 10.15

 

ABN AMRO Capital USA LLC

100 Park Avenue

17th Floor

New York

NY 10017, USA

 

To:         Baltic Wasp Limited

 

Copy:    Genco Shipping & Trading Limited

Baltic Trading Limited

Baltic Hornet Limited

 

16 September 2016

 

Dear Sirs

 

Secured loan agreement dated 8 October 2014  (as amended and supplemented by a
first supplemental agreement dated 14 July 2015 and a further supplemental
letter dated 31 December 2015, the "Loan Agreement") made between Baltic Wasp
Limited as borrower (the "Borrower"), the financial institutions listed in
Schedule 1 to the Loan Agreement as lenders, ABN AMRO Capital USA LLC, as MLA,
ABN AMRO Capital USA LLC, as agent (acting in that capacity, the "Agent"), ABN
AMRO Capital USA LLC, as security agent, ABN AMRO Bank N.V. Singapore Branch, as
Sinosure Agent and ABN AMRO Bank N.V., as swap provider

 

1



Definitions

 

1.1



All terms and expressions used in this Letter shall have the same meaning given
to them in the Loan Agreement or the Waiver Letter (as defined in clause 2 of
this Letter) unless expressly defined in this Letter or the context otherwise
requires.

 

1.2



This Letter is designated as a Finance Document.

 

2



Waiver

 

2.1



We refer to the Loan Agreement and to our letter to you dated 19 August 2016
(the "Waiver Letter") consenting to a temporary waiver of compliance with the
financial covenants contained in clause 12.2.2(b)  (Financial covenants) of the
Loan Agreement and clause 6.8(b) (Undertakings) of the Guarantees, for the
period commencing on 30 June 2016 through and including 11:59 p.m. (New York
City time) on 15 October 2016.

 

2.2



This Letter is supplemental to the terms of the Waiver Letter.

 

3



Conditions and Amendment

 

3.1



Subject to the Borrower delivering to us a copy of this Letter duly acknowledged
by the Borrower and each of the Security Parties, we hereby agree that with
effect from

 







--------------------------------------------------------------------------------

 



the date hereof, paragraph 4.1(e) of the Waiver Letter shall be deleted in its
entirety and replaced by the following:

 

"(e)the date on which Sinosure gives written notice to the Sinosure Agent that
it does not approve the Notification Letter; or".

 

3.2



Save as specifically amended by this Letter, all other terms and conditions of
the Waiver Letter shall remain unaltered and in full force and effect.

 

4



Counterparts and Applicable Law

 

4.1



This Letter may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Letter.

 

4.2



This Letter and any non-contractual obligations arising out of or in connection
with it shall be governed by and construed in accordance with English law.

 

Please confirm your agreement to the terms of this Letter by signing and
returning a duplicate of this Letter to us.

 

Yours faithfully

 

 

For and on behalf of

ABN AMRO Capital USA LLC 

(as Agent acting on the instructions of the Majority Lenders)

 

 

 

/s/ R. Bisscheroux

/s/ Thomas B. Pinckney

R. Bisscheroux

Thomas B. Pinckney

Director

Vice President

 







--------------------------------------------------------------------------------

 



Confirmed and agreed on 16 September 2016

for an on behalf of

 

 

 

 

/s/ Apostolos Zafolias

 

Baltic Wasp Limited

 

(as a Borrower)

 

 

 

 

 

/s/ Apostolos Zafolias

 

Genco Shipping & Trading Limited

 

(as Guarantor)

 

 

 

 

 

/s/ Apostolos Zafolias

 

Baltic Trading Limited

 

(as Pledgor)

 

 

 

 

 

/s/ Apostolos Zafolias

 

Baltic Hornet Limited

 

(as Other Borrower)

 

 



--------------------------------------------------------------------------------